     Case 3:19-cv-00931-BJD-JBT Document 1 Filed 08/13/19 Page 1 of 7 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


CARLA JAUREY,

         Plaintiff,

v.                                                     CASE NO.:

TRI-STONE CORP., a Georgia
Corporation, GMS GA, LLC, a Georgia
Limited Liability Company, and
SALAMANDER HOSPITALITY, LLC,
a Delaware Limited Liability Company,

         Defendants.                _________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, CARLA JAUREY, by and through the undersigned attorney, sues the

Defendants, TRI-STONE CORP., a Georgia Corporation, GMS GA, LLC, a Georgia Limited

Liability Company, and SALAMANDER HOSPITALITY, LLC, a Florida Limited Liability

Company (collectively “Defendants”), and alleges:

                                JURISDICTION AND VENUE

         1.      Plaintiff was an employee of Defendants and brings this action for unpaid

overtime compensation, liquidated damages, and all other applicable relief pursuant to the Fair

Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

         2.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331

and the FLSA.

         3.      At all times material hereto, Plaintiff was a resident of Flagler County, Florida.

         4.      Defendants conduct business in, among others, Flagler County, Florida.




                                                   1
  Case 3:19-cv-00931-BJD-JBT Document 1 Filed 08/13/19 Page 2 of 7 PageID 2



        5.     A substantial part of the events or omissions giving rise to this claim occurred in

Flagler County, Florida. Therefore, venue is proper in the Middle District of Florida,

Jacksonville Division, pursuant to 28 U.S.C. § 1391(b)(2).


                                             PARTIES


        6.     Defendant, TRI-STONE CORP., is a Georgia Corporation that operates and

conducts business in Flagler County, Florida. Defendant, TRI-STONE CORP.’s acts and

omissions giving rise to this claim occurred in Flagler County, Florida. Therefore, Defendant,

TRI-STONE CORP. is within the jurisdiction of this Court.

        7.     Defendant, GMS GA, LLC, is a Georgia Limited Liability Company that operates

and conducts business in Flagler County, Florida. Defendant, GMS GA, LLC’s acts and

omissions giving rise to this claim occurred in Flagler County, Florida. Therefore, Defendant,

GMS GA, LLC is within the jurisdiction of this Court.

        8.     Defendant, SALAMANDER HOSPITALITY, LLC, is a Delaware Limited

Liability Company that operates and conducts business in Flagler County, Florida. Defendant,

SALAMANDER HOSPITALITY, LLC’s acts and omissions giving rise to this claim occurred

in Flagler County, Florida. Therefore, Defendant, SALAMANDER HOSPITALITY, LLC is

within the jurisdiction of this Court.

        9.     Plaintiff worked for the Defendants as a housekeeper at the Hammock Beach

Resort located at 200 Ocean Crest Drive, Palm Coast, FL 32137 from around June 2012 to April

2019.




                                                2
  Case 3:19-cv-00931-BJD-JBT Document 1 Filed 08/13/19 Page 3 of 7 PageID 3



                                  GENERAL ALLEGATIONS

       10.     At all material times, Defendants were “employers” within the meaning of the

FLSA and under the common law.


       11.     Together, Defendants controlled and supervised Plaintiff and also had the power

to determine Plaintiff’s schedule, her rate of pay, and hire/fire her.


       12.     Plaintiff was an employee who worked for Defendants as an hourly paid

housekeeper within the last three years in Flagler County, Florida.


       13.      Throughout Plaintiff’s employment, Plaintiff was improperly classified as an

“independent contractor” and was denied additional overtime compensation for overtime work

performed.


       14.     Plaintiff’s job did not require any specialized skills other than those that were

taught to Plaintiff during Defendants’ training sessions and/or through on-going training

provided by Defendants. Similarly, Plaintiff’s job did not require any prior experience.


       15.     Defendants provided Plaintiff with her schedule and Plaintiff was required to seek

permission to obtain a deviation in her schedule, including any requests for time-off.


       16.     At the jobsite, Plaintiff’s work was supervised at all times, especially by her

supervisor, Director of Housekeeping, Manuel Hurtado.


       17.     Plaintiff regularly communicated with Mr. Hurtado as well as other managers

during the performance of her duties each day.


       18.     Plaintiff did not have discretion with respect to the performance of her job

assignments.

                                                  3
  Case 3:19-cv-00931-BJD-JBT Document 1 Filed 08/13/19 Page 4 of 7 PageID 4



       19.     Plaintiff was not allowed to leave the jobsite until the end of her designated shift.


       20.     Plaintiff did not have authority to hire employees to assist her in the performance

of her work.


       21.     Plaintiff worked full time for Defendants from around July 2012 to April 2019.


       22.     Plaintiff was economically dependent on Defendants for her livelihood.


       23.     Plaintiff was not in business for herself.


       24.     Plaintiff could not refuse work offered by Defendants.


       25.     Plaintiff regularly worked in excess of (40) hours per week throughout her

employment with Defendants.


       26.     Defendants did not properly record Plaintiff’s work hours.


       27.     Defendants did not maintain proper time records as mandated by law.


       28.     Defendants failed to post informational posters as required by law advising its

employees of their rights under the FLSA.


       21.     At all times material to this cause of action, Defendants were an enterprise subject

to the FLSA.


       22.     At all times material to this cause of action, Plaintiff was a non-exempt employee

and therefore entitled to overtime wages for any and all overtime hours worked.


       23.     This action is brought under the FLSA to recover from Defendants overtime

compensation, liquidated damages, and reasonable attorneys’ fees and costs.


                                                 4
  Case 3:19-cv-00931-BJD-JBT Document 1 Filed 08/13/19 Page 5 of 7 PageID 5



         24.   During Plaintiff’s employment, Defendants each earned more than $500,000 per

year in gross sales.


         25.   During Plaintiff’s employment, Defendants each employed at least two employees

who were engaged in interstate commerce and/or handled goods, materials and supplies which

travelled in interstate commerce, including but not limited to computers, telephones, cleaning

supplies, and other tools/materials used to run the business.


         26.   Therefore, at all material times relevant to this action, Defendants were

enterprises covered by the FLSA, and as defined by 29 U.S.C. §203(r) a.


         27.   During her employment with Defendants, Plaintiff was not paid time and one-half

her regular rate of pay for all hours worked in excess of forty (40) per work week during one or

more work weeks.


         28.   During her employment with Defendants, Plaintiff routinely worked overtime

hours.


         29.   Defendants misclassified Plaintiff as an independent contractor not entitled to

overtime compensation.


         32.   Plaintiff is not an independent contractor but rather an employee. As such, she is

entitled to her regular rate of pay plus the half-time premium for all hours worked in excess of

forty (40) per week.


         33.   Based upon the above policies, Defendants have violated the FLSA by failing to

pay complete overtime pay for each hour worked over forty (40) per week.




                                                 5
  Case 3:19-cv-00931-BJD-JBT Document 1 Filed 08/13/19 Page 6 of 7 PageID 6



         34.     Upon information and belief, the records, to the extent any exist and are accurate,

concerning the number of hours worked and the amounts paid to Plaintiff are in the possession

and custody of Defendants.


         35.     Plaintiff has hired the below law firm and is obligated to pay them a reasonable

fee if successful in this litigation.


         36.     All conditions precedent to this action have been performed or waived.


               COUNT I - RECOVERY OF OVERTIME COMPENSATION (FLSA)


         37.     Paragraphs one (1) through thirty-six (36) above are fully re-alleged and

incorporated herein.


         38.     Plaintiff is/was entitled to be paid time and one-half her regular rate of pay for

each hour worked in excess of forty (40) per work week.


         39.     During her employment with Defendants, Plaintiff was not being paid proper

overtime compensation for all overtime hours worked in violation of the FLSA.


         40.     As a result of Defendants’ intentional, willful, and unlawful acts in refusing to

pay overtime compensation for each hour worked in excess of forty (40) per work week in one or

more work weeks, Plaintiff has suffered damages plus incurring reasonable attorneys’ fees and

costs.


         41.     Defendants did not have a good faith basis for its failure to pay Plaintiff overtime

compensation for each hour worked in excess of forty (40) per work week.




                                                  6
  Case 3:19-cv-00931-BJD-JBT Document 1 Filed 08/13/19 Page 7 of 7 PageID 7



       42.     As result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.


       43.     Plaintiff demands a trial by jury on all issues so triable.


       WHEREFORE, Plaintiff, CARLA JAUREY, demands judgment against Defendants for

the payment of all overtime hours at one and one-half the regular rate of pay for the hours

worked by her for which Defendants did not properly compensate her, liquidated damages,

reasonable attorneys’ fees and costs incurred in this action, and any and all further relief that this

Court determines to be just and appropriate.


Dated: August 13, 2019.

                                               Respectfully submitted,


                                               /s/ JOLIE PAVLOS, ESQ.
                                               Jolie Pavlos, Esq.,
                                               FBN 0125571
                                               Morgan & Morgan, P.A.
                                               20 N. Orange Avenue
                                               Suite 1600
                                               Orlando, FL 32801
                                               Telephone:     (407) 245-3517
                                               Facsimile:     (407) 204-2206
                                               Email: jpavlos@forthepeople.com
                                                       mbarreiro@forthepeople.com
                                               Attorneys for Plaintiff




                                                  7
